Citation Nr: 0804083	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  05-40 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel




INTRODUCTION

The veteran had active service in the United States Marine 
Corps from July 1950 to March 1952, to include combat duty in 
Korea; the veteran died in June 2003 and the appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.  Upon notice of the adverse decision, 
the appellant sent letters to both her U.S. Senator and to 
the President of the United States asking for relief.  These 
letters were forwarded to the Houston RO within a year of the 
adverse decision, and thus constitute a timely disagreement.  
While the RO classified the case as "reopened" prior to 
issuing a decision on the merits, the Board notes that the 
issue on appeal is entitlement to service connection for the 
cause of the veteran's death.  Indeed, as there was a timely 
disagreement, there is no need to consider new and material 
evidence.  Additionally, claims for pension and entitlement 
to other disability indemnity compensation were disagreed 
with; however, the appellant specifically expressed her 
desire to only continue a substantive appeal for service 
connection for the cause of the veteran's death.  


FINDINGS OF FACT

1.  A certificate of death shows that the veteran died in 
June 2003 of primary liver cancer at the age of 70 years.  

2.  Service connection was in effect for residuals of 
bilateral lower extremity frostbite, neuritis of the left 
radial nerve, residuals of shrapnel wounds in the left hand 
and elbow, neuritis of the right peroneal nerve, tinnitus, 
post-traumatic arthritis of the right malleous, bilateral 
hearing loss, osteomyelitis of the right malleous, and scars 
(left upper extremity, abdominal, and right ankle) during the 
veteran's lifetime.  

3.  There is no competent medical evidence of record which 
links the cause of the veteran's death, or any substantial or 
material contribution to death, to either the veteran's 
service-connected disabilities or to any incident or event of 
active service; the medical evidence shows that the veteran 
died naturally of a common form of cancer.   


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

 VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  Such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  The appellant in this case 
received notification in October 2003, prior to the rating 
which is the subject of this appeal, and was notified as to 
what was required to substantiate her claim.  

VA has made all reasonable efforts to assist the appellant in 
the development of her claim, has notified her of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
her.  The appellant was specifically informed as to what 
evidence she was to provide and to what evidence VA would 
attempt to obtain on her behalf.  She was also notified of 
the need to give VA any evidence pertaining to her claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  The appellant was 
also notified of the conditions for which the veteran was 
service connected at the time of his death; an explanation of 
the evidence and information necessary required to 
substantiate a DIC claim based on a previously service-
connected condition; and an explanation of the evidence 
required to substantiate a DIC claim based on a condition not 
yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  

With respect to the Dingess requirements, the appellant was 
notified of the evidence necessary to establish an increase 
in disability rating and the effective date of award should 
her claim be granted; however, such notice was after the 
rating decision which is the subject of this appeal.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  To 
the extent that this deficiency raises a presumption of 
prejudice, the Board notes that such defect would not have 
operated to alter the outcome in the instant case where the 
preponderance of the evidence is against a finding of service 
connection for the cause of the veteran's death.  That is, 
the timing defect did not affect the essential fairness of 
the adjudication.  See Dalton v. Nicholson, 21 Vet. App. 23, 
30 (2007); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007) (recognizing that "a demonstration that the outcome 
would not have been different in the absence of the error 
would demonstrate that there was no prejudice and thus, the 
presumption of prejudice is rebutted).  

The appellant has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and 
identify evidence.  Furthermore, the appellant has been 
provided a meaningful opportunity to participate effectively 
in the processing of her claim by VA.  

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  The RO has obtained all existing medical records 
identified by the appellant and a medical opinion addressing 
etiology has been entered.  Under these circumstances, there 
is no duty to obtain an additional medical opinion.   
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4);  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the appellant.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria-Service Connection for the Cause of the 
Veteran's Death

Applicable law provides that service connection will be 
granted if it is shown that the veteran had a disability 
resulting from an injury experienced or a disease contracted 
in the line of duty, or for aggravation in the line of duty 
of a preexisting injury or disease, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Certain chronic conditions, such as cardiovascular disease 
and malignant tumors, will be presumed to have been incurred 
in service if manifested to a compensable degree within one 
year after service. This presumption, however, is rebuttable 
by probative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection for the cause of a veteran's death 
requires a showing that either the fatal disorder or disease 
was incurred in, or aggravated by, an incident or event in 
service or, with certain chronic diseases, to include 
cardiovascular disease and malignant tumors, was manifest to 
a compensable degree within one year of service separation.  
38 U.S.C.A. §§ 1101, 1110, 1112,1137; 38 C.F.R. §§ 3.303, 
3.307, 3.309.  Service connection also may be granted with 
evidence that a service-connected disability caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. §§ 3.310(a), 3.312.  As to the 
principal cause of death, the regulations provide that a 
"service-connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto."  See 38 C.F.R. § 3.312(b).

A contributory cause of death, however, is inherently not 
related to a principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  38 C.F.R. § 3.312.  It is not 
sufficient to show that it casually shared in producing 
death; rather, it must be shown that there was a causal link. 
Id.  Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the view of whether there were 
resulting debilitating effects and general impairment of 
health to an extent that would render a person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death. Id.

Analysis

The veteran died in June 2003 and the appellant in this 
matter, his surviving spouse, contends that the terminal 
condition of liver cancer was caused by military service.  
Specifically, the appellant alleges that as the veteran had 
retained shrapnel fragments in his body during his combat 
service in the Korean War, that the chemical compounds 
associated with these fragments were linked in the 
development of cancer. 

Upon review of the claims file, the Board notes that the 
veteran was in receipt of an 80 percent total disability 
evaluation at the time of his death.  Service connection was 
in effect for residuals of bilateral lower extremity 
frostbite, neuritis of the left radial nerve, residuals of 
shrapnel wounds in the left hand and elbow, neuritis of the 
right peroneal nerve, tinnitus, post-traumatic arthritis of 
the right malleous, bilateral hearing loss, osteomyelitis of 
the right malleous, and scars (left upper extremity, 
abdominal, and right ankle).  A certificate of death 
indicates that the veteran died in June 2003, with the 
immediate cause of death listed as primary liver cancer.  No 
underlying causes of death were entered; however, significant 
factors contributing to death (i.e. substantially 
contributory) but not resulting in the underlying cause were 
listed as gastrointestinal bleed, coronary artery disease, 
and anemia.  

A review of the service medical records does not indicate 
treatment for liver cancer or any other gastrointestinal 
disorder.  Indeed, the veteran's terminal condition is listed 
on the death certificate as having developed one month prior 
to causing death, approximately 50 years after service 
separation.  Regarding the contributory causes, which the 
Board takes to be substantial and material in contributing to 
death given the classification as "significant," there is 
also no indication of vascular disease or anemia until many 
years after active service.  

To support her contention, the appellant has submitted 
numerous internet articles which discuss the rate of cancers 
among Korean War veterans.  There is, additionally, an 
article which discusses the use of depleted uranium munitions 
in that conflict, and the appellant has suggested that such 
ordnance might have caused the veteran's fragmentation 
wounds, and that subsequently, a released "radiation" could 
have caused the terminal cancer.  Upon review of the record, 
there is no indication that the fragments imbedded in the 
veteran were uranium or any other type of radioactive 
element.  Moreover, the evidence presented in the internet 
articles, while certainly competent medical evidence, does 
not specifically relate the veteran's liver cancer to his 
Korean War service, and thus lacks probative value. See Sacks 
v. West, 11 Vet. App. 314 (1998).  Given, however, that the 
journals did contain relevant medical research, the RO did 
assign the claim to a medical examiner for a review.  In an 
April 2006 opinion, the examiner stated that hepatocellular 
carcinoma is a common primary liver cancer with a tendency to 
metastasize.  The opinion went on to state that the liver 
cancer was the cause of death, and that there was no 
relationship to radiation, as evidence did not indicate 
exposure to radioactive fragments as the appellant contends.  
The appellant's claim that lead poisoning from the retained 
fragments might have occurred is also discussed, and the 
examiner did not link exposure to lead with the development 
of cancer.  Additionally, the Board notes that the veteran 
had never been diagnosed with lead poisoning, and the 
certificate of death does not indicate that lead played any 
role in the onset of death.  

There is, unfortunately, nothing of record to show that the 
veteran's terminal cancer, or the conditions which 
substantially contributed to his demise (coronary artery 
disease, anemia, and gastrointestinal bleed) were in any way 
related to service.  Furthermore, the death certificate 
indicates that the veteran's multiple service-connected 
conditions did not play a role in the cause of death.  
Regarding the appellant's contention that either lead or 
radioactive elements were emitted from the service-connected 
fragment wounds and hence caused cancer, the Board notes that 
the appellant has not shown that she has the appropriate 
medical credentials necessary to render such an opinion (see 
Espiritu, supra) and that even if she did, that the evidence 
does not show that there was lead poisoning or radiation 
exposure at any point during the veteran's lifetime.  
Furthermore, a competent medical opinion, based on a thorough 
review of the file, indicates that the veteran's cancer 
occurred late in his life, and that such a development is a 
common natural occurrence.  Based on this evidence, the Board 
must deny the claim for entitlement to service connection for 
the cause of the veteran's death.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the appellant when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue. That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the appellant's claim. 38 U.S.C.A. § 
5107(b); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).



ORDER


Entitlement to service connection for the cause of the 
veteran's death is denied.  




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


